                 Case 18-12012-LSS        Doc 341      Filed 11/07/18      Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                  ) Chapter 11
                                                        )
OPEN ROAD FILMS, LLC, a Delaware                        )
limited liability company, et al.,                      ) Case No. 18-12012 (LSS)
                                                        ) (Jointly Administered)
                  Debtors.                              )    Re: Docket No. 323
                                                        )

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Howard J. Weg, Esq., to represent All I See Partners 2015 L.P. in these cases.

Dated: November 6, 2018                         /s/ Matthew G. Summers
Wilmington, Delaware                            Matthew G. Summers (No. 5533)
                                                BALLARD SPAHR LLP
                                                919 N. Market Street, 11th Floor
                                                Wilmington, Delaware 19801-3034
                                                Telephone: (302) 252-4465
                                                E-mail: summersm@ballardspahr.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and
with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

                                                /s/ Howard J. Weg
                                                Howard J. Weg, Esquire
                                                ROBINS KAPLAN LLP
                                                2049 Century Park East, Suite 3400
                                                Los Angeles, California 90067
                                                Telephone: (310) 552-0130
                                                Facsimile: (310) 229-5800
                                                E-mail: hweg@robinskaplan.com


                                     ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: November 7th, 2018                      LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE


DMEAST #35861470 v1
